EXHIBIT 10.4

 

Amendment NO. 2 To Employment AGreement

This Amendment No. 2 to Employment Agreement (this "Amendment") is entered into
as of August 6, 2015 by and between Greg Freitag ("Freitag") and AxoGen, Inc.
("AxoGen").

WHEREAS, Freitag and AxoGen entered into that certain Employment Agreement dated
October 1, 2011 (the "Agreement") as amended May 11, 2014 (“Amendment”)  for the
employment of Freitag; and

WHEREAS, Freitag will assume the additional duties and title as AxoGen CFO; and

WHEREAS, Freitag and AxoGen desire to amend the Agreement and cancel all terms
of the Amendment, upon the terms and conditions hereinafter provided;

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which are hereby acknowledged, Freitag and AxoGen
agree that the Agreement and Amendment are hereby amended as follows:

1.



Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement.

2.



The Amendment is hereby terminated and of no further force or effect.

3.



Schedule 1, Section 1 is replaced as follows:  AxoGen hereby employs Employee as
CFO, General Counsel and Senior Vice President of Business Development, which
title may change at AxoGen's discretion.

4.



Schedule 1, Section 2. Will include that Employee will additionally provide
support to AxoGen and Corp. as to legal matters and business development
activity, assist on all strategic and tactical matters as they relate to
forecasting, financial structure, corporate development, investor/public
relations and the securing of additional funding.

5.



The last sentence of Schedule 1, Section 2. (d) (i) is replaced as
follows: Notwithstanding the forgoing, AxoGen confirms and agrees that Employee
is on the Board of Directors of PDS Biotechnology Corporation, on the Foundation
Board of HealthEast Care System and is a principal in FreiMc, LLC. and EmployRx,
LLC.  Employee hereby represents and warrants that such activity is not
competitive with that of Employer and any activity associated with such
organizations will not interfere with Employee’s performance of his duties for
Employer.     

6.



Schedule 2, Section 1 (a) is amended to provide that Base Salary will be
$285,000. 

7.



As amended hereby, the Agreement is hereby ratified and confirmed.

 

 



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereunto have executed this Amendment as of the
date first written above.

 

FREITAG:

 

 

 

By: /s/ Greg Freitag

 

Gregory Freitag

 

 

 

AXOGEN:

 

 

 

AXOGEN, INC

 

 

 

By:

/s/ Karen Zaderej

 

 

Name: Karen Zaderej

 

Title:

CEO

 

2

--------------------------------------------------------------------------------